Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 23, 2019

                                       No. 04-18-00450-CV

                            Velma SAN MIGUEL and Alexis Rendon,
                                        Appellants

                                                 v.

                  PLAINSCAPITAL BANK, Trustee of The Guerra Mineral Trust,
                                    Appellees

                     From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-16-19
                         The Honorable Everardo Garcia, Judge Presiding


                                          ORDER

       Sitting:         Rebeca C. Martinez, Justice
                        Patricia O. Alvarez, Justice
                        Lisa A. Rodriguez, Justice

        On March 7, 2019, Filiberto Guerra III filed a “Notice of July 26, 2016 Court of Record
Default Judgment.” Although Guerra was a defendant in the underlying case, he did not file a
notice of appeal. Guerra is neither an appellant nor an appellee in this appeal.
      On April 17, 2019, Appellee PlainsCapital Bank filed a motion to dismiss Guerra’s
March 7, 2019 filing. PlainsCapital Bank’s motion is GRANTED.
       We STRIKE Filiberto Guerra III’s March 7, 2019 filing.
       We caution Filiberto Guerra III that all pleadings and motions must comply with the
applicable laws and rules. See TEX. CIV. PRAC. & REM. CODE ANN. § 10.001 (“Signing of
Pleadings and Motions”); TEX. R. CIV. P. 13 (“Effect of Signing Pleadings, Motions and Other
Papers; Sanctions”). Further, this court may order sanctions for violations of the rules. See TEX.
CIV. PRAC. & REM. CODE ANN. § 10.004; TEX. R. CIV. P. 13; Pressley v. Casar, 567 S.W.3d 327,
332–33 (Tex. 2019) (“Chapter 10 of the Civil Practice and Remedies Code permits sanctions for
pleadings that are filed for an improper purpose or that lack legal or factual support.”).
It is so ORDERED on this 23rd day of April, 2019.



                                                    PER CURIAM



ATTESTED TO: ________________________________
             KEITH E. HOTTLE,
             Clerk of Court